 

Exhibit 10.37

2017 Long Term Incentive Compensation

Award Agreement

(Mid-Year Award) under the

Waste Management, Inc. 2014 Stock Incentive Plan

 

This Award Agreement (this “Agreement”) is entered into effective as
of [GrantDate] (the “Grant Date”), by and between Waste Management, Inc., a
Delaware corporation (the “Company”) (together with its Subsidiaries and
Affiliates, “WM”), and you (“Employee”).  At all times, the Awards under this
Agreement are subject to the terms and conditions of the Waste Management, Inc.
2014 Stock Incentive Plan (the “Plan”), this Agreement, and all applicable
administrative interpretations and practices.  A copy of the Plan is available
online at http://visor.wm.com under the Legal tab.  Once there, scroll to the
bottom of the Legal page, then choose Documents, Stock Incentive Plan and choose
“2014 Stock Incentive Plan.”  A description of the Plan appears on the same page
under “2014 Stock Incentive Plan Prospectus” (the “Prospectus”).  Please also
see the Company’s Form 10-K included in its most recent Annual Report, available
on the Investor Relations page of www.wm.com under Financial Reporting – Annual
Reports, for information about the Company.   By executing this Agreement, you
consent to receipt of the Plan, the Prospectus, and the Annual Reports by
electronic access as set forth in this paragraph. 

 

You must execute this Agreement in full, online in accordance with the
instructions below, prior to [AcceptByDate], in order for this Agreement to
become effective.  If you do not execute this Agreement by correctly following
the instructions below, your Awards may be cancelled.

 

Important Instructions for Executing this Agreement

 

If you have previously received a stock-based incentive award, simply log on to
www.mywmtotalrewards.com using your My WM Total Rewards user ID and
password.  If you have forgotten your user ID or password, there are
instructions on the site to help you.  Under the “My Compensation” section,
click on the link to view your grants at the website maintained by the third
party stock administrator appointed by the Company.  Follow the online
instructions and complete all of the steps required to accept the award.

 

If you are a new Plan participant, you must open a Limited Individual Investor
Account (LIIA) before you can accept your awards. This account is separate from
any other brokerage account you may have at the third party stock administrator.
To open your LIIA, log on to www.mywmtotalrewards.com using your My WM Total
Rewards user ID and password. If you have forgotten your user ID or password,
there are instructions on the site to help you.  Under the “My Compensation”
section, click on the link to the secure website maintained by the third party
stock administrator appointed by the Company. You may also log in directly at
www.benefits.ml.com. Once logged in, follow the prompts to “Open a Brokerage
Account”.   When you have successfully created your account, follow the online
instructions and complete all of the steps required to accept the award.

 

Restricted Stock Units

 

1.    RSU Grant.  The Company grants to Employee the number of Restricted Stock
Units (“RSUs”)  provided in the Notice of Long Term Incentive Award dated
[GrantDate] (the “Notice”).  RSUs are notational units of measurement
denominated in shares of common stock of the Company, $.01 par value (“Common
Stock”).  Each RSU represents a hypothetical share of Common Stock.  Upon your
timely execution of this Agreement, WM will credit your RSUs to an unfunded
bookkeeping account for you. 





1

--------------------------------------------------------------------------------

 

 

2.    Vesting of RSUs.  The RSUs granted by this Agreement (“RSU Awards”)  vest
entirely on the third (3rd) anniversary of the Grant Date, unless earlier vested
or forfeited under this Agreement.  The date of vesting is the Vesting Date. 
Except as otherwise provided herein, your RSUs generally vest only if you are
continuously employed from the Grant Date to the Vesting Date, subject to the
exceptions discussed below.  The period of time from the Grant Date
(inclusive) to the Vesting Date is the Restriction Period. 

 

3.    Timing and Form of Payment of RSU Award.  Upon vesting, each RSU is
converted to one share of Common Stock, free of any restrictions.  WM will
deliver the shares of Common Stock to you and make payment of the corresponding
Dividend Equivalents as soon as administratively feasible (and no later than 74
days) following the Vesting Date. 

 

Important Award Details

 

Your RSU Awards under this Agreement are subject to important terms and
conditions set forth below.  Please read them carefully and seek advice from
your own legal and tax advisors before executing this Agreement. 

 

1.    Death or Disability.  Upon Employee’s death or disability (as determined
by the Committee and within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations issued thereunder
(“Section 409A”) and specifically Section 409A (a)(2)(C) (“Disability”)),
Employee (or in the case of Employee’s death, Employee’s beneficiary) shall be
entitled to immediate vesting in full of all RSUs under this Agreement (and
related unpaid Dividend Equivalents attributable to the time period from the
Grant Date to the time of such immediate vesting), which shall be issued and
paid within 74 days following the date of such death or Disability, as
applicable.

 

2.    Retirement; Involuntary Termination of Employment Without Cause by WM. 

 

a.    RSU Award. Upon  Employee’s Retirement (as defined below) or an
involuntary Termination of Employment by WM without Cause, Employee shall be
entitled to the amount of RSUs and any related Dividend Equivalents on such RSUs
through the Vesting Date that Employee would have been entitled to under this
Agreement if Employee had remained employed until the Vesting Date multiplied by
the fraction which has as its numerator the total number of days that Employee
was employed by WM during the period beginning on the Grant Date and ending on
the date of Termination of Employment and has as its denominator 1096, which
shall be issued and paid no later than 74 days following the normal Vesting Date
(i.e. the three-year anniversary of the Grant Date).

 

b.    In the event Employee is employed by a subsidiary of the Company that is
sold by the Company in a transaction (i) that would not constitute a Change in
Control of the Company within the meaning of paragraph 5.d.i. below, but (ii)
that would constitute a Change in Control of the subsidiary within the meaning
of paragraph 5.d.i. with the subsidiary substituted for Company thereunder, such
transaction shall be deemed to constitute an involuntary Termination of
Employment by WM without Cause for purposes of this paragraph 2 as of the
effective date of such Transaction. 

 

c.    The following terms shall have the meanings set forth below for purposes
of this Agreement: 

 

i.     Retirement means Termination of Employment due to the voluntary
resignation of employment by Employee, after Employee (1) has reached age 55 or
greater; (2) has a sum of age plus years of Service (as defined in paragraph ii.
below) with WM equal to 65 or greater; and (3) has completed at least 5
consecutive full years of Service with WM during the 5 year period immediately
preceding the resignation.

 

ii.    Service is measured from Employee’s original date of hire by WM, except
as provided below.  In the case of a break of employment by Employee from WM of
one year or more in length, Employee’s service before the break of employment is
not considered Service.  Service with an entity acquired by WM is





2

--------------------------------------------------------------------------------

 

 

considered Service so long as Employee remained continuously employed with such
predecessor company(ies) and WM.  In the case of a break of employment between a
predecessor company and WM of any length, Employee’s Service shall be measured
from the original date of hire by WM and shall not include any service with any
predecessor company.

 

3.    Termination of Employment for Other Reasons.  Except as provided in
paragraphs 1 through 2 above and 5 below, Employee must be an employee of WM
continuously from the Grant Date through the close of business on last day of
the Restriction Period to be entitled to receive payment of any RSU
Awards.  Upon Termination of Employment on or before the lapse of the
Restriction Period, for any reason other than termination that would qualify
Employee for payout under paragraphs 1 through 2 above and 5 below, Employee
shall immediately forfeit all unvested RSUs and any related Dividend
Equivalents, without the payment of any consideration by WM.

 

4.    Repayment of RSU Award in the Event of Misconduct.

 

a.    Overriding any other inconsistent terms of this Agreement,  if the
Committee, in its sole discretion, determines that Employee either engaged in or
benefited from Misconduct (as defined below), then, to the fullest extent
permitted by law, Employee shall refund and pay to WM any Common Stock and/or
amounts (including Dividend Equivalents), plus interest, received by Employee
under this Agreement.  Misconduct means any act or failure to act by any
employee of WM that (i)  caused or was intended to cause a violation of WM’s
policies or the WM code of conduct, generally accepted accounting principles or
any applicable laws in effect at the time of the act or failure to act in
question and that (i) materially increased the value of the payment or RSU Award
received by Employee under this Agreement.  The Committee may, in its sole
discretion, delegate the determination of Misconduct to an independent third
party (either a law firm or an accounting firm, hereinafter referred to as
Independent Third Party) appointed by the Committee.

 

b.    Following a determination of Misconduct by Employee, Employee may dispute
such determination pursuant to binding arbitration as set forth in paragraph 18
under  “General Terms” provided, however, that if Employee is determined to have
benefited from, but not engaged in, Misconduct, Employee will have no right to
dispute such determination and such determination shall be conclusive and
binding.

 

c.    WM must initiate recovery pursuant to this paragraph 4 by the earliest of
(i) one year after discovery of alleged Misconduct, or (ii) the second
anniversary of Employee’s  Termination of Employment.

 

d.    The provisions of this paragraph 4, without any implication as to any
other provision of this Agreement, shall survive the expiration or termination
of this Agreement and Employee’s employment. 

 

5.    Acceleration of Vesting upon Change in Control.  If there is Change in
Control prior to the close of the Restriction Period, all outstanding but
unvested RSUs will be immediately vested in full and, along with all associated
Dividend Equivalents up to the original Vesting Date, will be due and payable
within 74 days following such original Vesting Date, unless the successor entity
assumes all RSU Awards granted under the Plan and converts the awards to
equivalent grants in the successor effective as of the Change in Control.  If
the successor entity so assumes and converts all RSU Awards granted under the
Plan, upon Employee’s involuntary Termination of Employment without Cause during
the Window Period or upon Employee’s Retirement, death or Disability, then all
outstanding but unvested RSUs (or the equivalent grant in the successor
entity)  and the associated Dividend Equivalents through such date will  become
immediately vested in full as of such event and paid (i) in the case of death or
Disability, within 74 days of such time or (ii) in the case of Retirement or
involuntary Termination of Employment without Cause, within 74 days following
the original Vesting Date.

 

a.    The following terms shall have the meanings set forth below for purposes
of this Agreement:

 

i.   Change in Control means the first to occur of any of the following:





3

--------------------------------------------------------------------------------

 

 

1.    any Person, or Persons acting as a group (within the meaning of Section
409A), acquires, directly or indirectly, including by purchase, merger,
consolidation or otherwise, ownership of securities of the Company that,
together with securities held by such Person or Persons, represents fifty
percent (50%) or more of the total voting power or total fair market value of
the Company’s then outstanding securities;

 

2.    any Person, or Persons acting as a group (within the meaning of Section
409A), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Persons), directly or
indirectly, including by purchase, merger, consolidation or otherwise, ownership
of securities of the Company that represents thirty percent (30%) or more of the
total voting power of the Company’s then outstanding voting securities;

 

3.    the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, at the Grant Date,
constitute the Board of Directors of the Company (the “Board”) and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
a majority of the directors before the date of such appointment or election or
whose appointment, election or nomination for election was previously so
approved or recommended; or

 

4.    the stockholders of the Company approve a plan of complete liquidation of
the Company and such liquidation is actually commenced or there is consummated
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction having a similar effect), other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. For purposes hereof, a “sale or other
disposition by the Company of all or substantially all of the Company’s assets”
will not be deemed to have occurred if the sale involves assets having a total
gross fair market value of less than forty percent (40%) of the total gross fair
market value of all assets of the Company immediately prior to such sale.

 

provided, in each of cases 1 through 4, that in the event the award or portion
of the award is determined to constitute a non-exempt “deferral of compensation”
pursuant to Section 409A, to the extent necessary to avoid the imposition of any
penalties or additional tax under Section 409A, with respect to such award or
portion of award the Change of Control event must  also constitute a “change in
the ownership of a corporation,” a “change in the effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” in each case, within the meaning of Section 409A.

 

For purposes of this definition, the following terms shall have the following
meanings:

(A)       “Exchange Act” means the Securities and Exchange Act of 1934, as
amended from time to time; and

(B)       “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, (3)
an employee benefit plan of the Company, (4) an underwriter temporarily holding
securities pursuant to an offering of such securities or (5) a corporation





4

--------------------------------------------------------------------------------

 

 

owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of Common Stock.

ii.   Termination of Employment means the termination of Employee’s employment
or other service relationship with WM as determined by the Committee.  Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries and Affiliates will not be
considered a Termination of Employment.  Any question as to whether and when
there has been a Termination of Employment, and the cause of such termination,
shall be determined by and in the sole discretion of the Committee and such
determination shall be final.    

 

iii.   Cause means any of the following:  (1)  willful or deliberate and
continual refusal to materially perform Employee’s duties reasonably requested
by WM after receipt of written notice to Employee of such failure to perform,
specifying such failure (other than as a result of Employee’s sickness, illness,
injury, death or disability) and Employee fails to cure such nonperformance
within ten (10) days of receipt of said written notice; (2) breach of any
statutory or common law duty of loyalty to WM; (3) Employee has been convicted
of, or pleaded nolo contendre to, any felony; (4) Employee willfully or
intentionally caused material injury to WM, its property, or its assets; (5)
Employee disclosed to unauthorized person(s) proprietary or confidential
information of WM that causes a material injury to WM; (6) any material
violation or a repeated and willful violation of WM’s policies or procedures,
including but not limited to, WM’s Code of Business Conduct and Ethics (or any
successor policy) then in effect. 

 

iv.   Window Period means the period beginning on the date occurring six (6)
months immediately prior to the date on which a Change in Control first occurs
and ending on the second anniversary of the date on which a Change in Control
occurs. 

 

6.     Dividend Equivalents.  Dividend Equivalents mean an amount of cash equal
to all dividends and distributions (or their economic equivalent) that are
payable by the Company on one share of Common Stock to the stockholders of
record.  The Company will pay Dividend Equivalents with respect to RSUs as soon
as administratively feasible (and no later than 74 days) following the original
Vesting Date.   The Company will make such payment in a lump sum cash amount for
RSU Award Dividend Equivalents based on the number of RSUs vested multiplied by
the per share quarterly dividend payments made to stockholders of the Company’s
Common Stock during the Restriction Period (without any interest or
compounding).  Any accumulated and unpaid Dividend Equivalents attributable to
RSUs that do not vest or that are cancelled or forfeited will not be paid and
are immediately forfeited upon cancellation or forfeiture of the RSUs.

 

General Terms

 

1.     Restrictions on Transfer.

 

a.    Absent prior written consent of the Committee, RSU Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, other than pursuant to a
domestic relations order; provided, however, that the transfer of any shares of
Common Stock issued under the RSU Awards shall not be restricted by virtue of
this Agreement once such shares have been paid out.

 

b.    Consistent with paragraph 1.a. above and except as provided in paragraph
3. below, no right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void.  No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits.  If Employee or his Beneficiary shall
attempt to transfer, anticipate, alienate, assign,





5

--------------------------------------------------------------------------------

 

 

sell, pledge, encumber or charge any right or benefit hereunder (other than
pursuant to a domestic relations order), or if any creditor shall attempt to
subject the same to a writ of garnishment, attachment, execution sequestration,
or any other form of process or involuntary lien or seizure, then such attempt
shall have no effect and shall be void. 

 

2.    Fractional Shares.  No fractional shares of Common Stock will be issued
under the Plan or this Agreement.

 

3.    Withholding Tax.  Employee agrees that Employee is responsible for
federal, state and local tax consequences associated with the RSU Awards (and
any associated Dividend Equivalents) under this Agreement.  Upon the occurrence
of a taxable event with respect to any RSU Award under this Agreement, Employee
shall deliver to WM at such time, such amount of money or shares of Common Stock
earned or owned by Employee, at Employee’s election, as WM may require to meet
its obligation under applicable tax laws or regulations, and, if Employee fails
to do so, WM is authorized to withhold from any shares of Common Stock
deliverable to Employee, cash, or other form of remuneration then or thereafter
payable to Employee, any tax required to be withheld.    

 

4.    Compliance with Securities Laws.    WM is not required to deliver any
shares of Common Stock under this Agreement, if, in the opinion of counsel for
the Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.  Prior to the
issuance of any shares,  WM may require Employee (or Employee’s legal
representative upon Employee’s death or disability) to enter into such written
representations, warranties and agreements as WM may reasonably request in order
to comply with applicable laws, including an agreement (in such form as the
Committee may specify) under which Employee represents that the shares of Common
Stock acquired under an RSU Award are being acquired for investment and not with
a view to sale or distribution. 

 

Further, WM may postpone issuing and/or delivering any Common Stock for so long
as WM, in its complete and sole discretion, reasonably determines is necessary
to satisfy any of the following conditions:  (a) the Company completing or
amending any securities registration or qualification of the Common Stock, (b)
receipt of proof satisfactory to WM that a person seeking to exercise the RSU
Award after the Employee’s death is entitled to do so; (c) establishment of
Employee’s compliance with any necessary representations or terms and conditions
of the Plan or this Agreement, or (d) compliance with any federal, state, or
local tax withholding obligations. 

 

5.    Employee to Have no Rights as a Stockholder.  Employee shall have no
rights as a stockholder with respect to any shares of Common Stock subject to
this RSU Award prior to the date on which Employee is recorded as the holder of
such shares of Common Stock on the records of the Company, including no right to
dividends declared on the Common Stock underlying the RSU
Award.   Notwithstanding the foregoing, Dividend Equivalents shall be paid to
Employee in accordance with and subject to the terms of paragraph 7 under
“Important Award Details.”

 

6.    Successors and Assigns.    This Agreement shall bind and inure to the
benefit of and be enforceable by Employee, WM and their respective permitted
successors or assigns (including personal representatives, heirs and legatees),
except that Employee may not assign any rights or obligations under this
Agreement except to the extent, and in the manner, expressly permitted herein.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that WM would be
required to perform it if no such succession had taken place, except as
otherwise expressly provided in paragraph 6 under “Important Award Details.”

 

7.    Limitation of Rights.  Nothing in this Agreement or the Plan may be
construed to:

 

a.    give Employee any right to be awarded any further RSU Awards other than in
the sole discretion of the Committee;





6

--------------------------------------------------------------------------------

 

 

b.    give Employee or any other person any interest in any fund or in any
specified asset or assets of WM (other than the RSU Awards made by this
Agreement, the related Dividend Equivalents awarded under this Agreement, and
any Common Stock issuable under the terms and conditions of such RSU Awards); or

c.    confer upon Employee the right to continue in the employment or service of
WM.

8.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.

 

9.    Severability/Entire Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.    

 

a.    Employee understands and agrees that the RSU Awards granted under this
Agreement are granted under the authority of the Plan and these RSU Awards and
this Agreement are in all ways governed by the terms and conditions of the Plan
and its administrative practices and interpretations.  Any inconsistency between
the Agreement and the Plan shall be resolved in favor of the Plan.  Employee
also agrees the terms and conditions of the Plan, this Agreement and related
administrative practices and interpretations control,  even if there is a
conflict with any other terms and conditions in any employment agreement or in
any prior awards.  Without limiting the generality of the foregoing, as a
condition to receipt of this Award, Employee agrees that the provisions relating
to vesting and/or forfeiture of this Award upon a Termination of Employment set
forth in this Agreement supersede and replace any provisions relating to vesting
of the Award upon termination or other event set forth in any employment
agreement, offer letter or similar document.

 

b.    Employee understands and agrees that he or she is to consult with and rely
upon only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the awards made under this
Agreement. 

 

c.    Except as provided in paragraph 13 below, this Agreement may not be
amended except in writing (including by electronic writing) signed by all the
parties to this Agreement (or their respective successors and legal
representatives).  The captions are not a  part of the Agreement and for that
reason shall have no force or effect.

 

10.  No Waiver.  In the event the Employee or WM fails to insist on strict
compliance with any term or condition of this Agreement or fails to assert any
right under this Agreement, such failure is not a waiver of that term, condition
or right. 

 

11.  Covenant Requirement Essential Part of RSU Award.  An overriding condition
(even if any other provision of the Plan and this Agreement are
conflicting)  for Employee to receive any benefit from or payment of any RSU
Award under this Agreement, is that Employee must also have entered into an
agreement containing restrictive covenants concerning limitations on Employee’s
behavior following termination of employment that is satisfactory to WM. 

 

12.  Definitions.  If not defined in this Agreement, capitalized terms have the
meanings set forth in the Plan. 

 

13.  Compliance with Section 409A.  Both WM and Employee intend that this
Agreement not result in unfavorable tax consequences to Employee under Section
409A.  Accordingly, Employee consents to any amendment of this Agreement WM may
reasonably make consistent to achieve that intention and WM may, disregarding
any other provision in this Agreement to the contrary, unilaterally execute such
amendment to this Agreement.  WM shall promptly provide, or make available to,
Employee a copy of any such amendment.  WM agrees to make any such amendments to
preserve the intended benefits to the Employee to the maximum extent possible.
This paragraph does not create an obligation on the part of WM to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Section 409A.
 Each cash and/or stock payment and/or benefit provided under the Plan and this
Agreement and/or pursuant to the terms of WM’s benefit plans, programs and
policies shall be considered a separate payment for purposes of Section 409A. 
For purposes of Section 409A, to the extent that Employee is a “specified
employee” within the meaning of





7

--------------------------------------------------------------------------------

 

 

the Treasury Regulations issued pursuant to Section 409A as of Employee’s
separation from service and to the limited extent necessary to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A,
notwithstanding anything to the contrary in this Agreement, no amount which is
subject to Section 409A of the Code and is payable on account of Employee’s
separation from service shall be paid to Employee before the date (the “Delayed
Payment Date”) which is the first day of the seventh month after the Employee’s
separation from service or, if earlier, the date of the Employee’s death
following such separation from service. All such amounts that would, but for the
immediately preceding sentence, become payable prior to the Delayed Payment Date
will be accumulated and paid without interest on the Delayed Payment Date.

 

14.  Use of Personal Data.  Employee agrees to the collection, use, processing
and transfer of certain personal data, including name, salary, nationality, job
title, position, social security number (or other tax identification number) and
details of all past Awards and current Awards outstanding under the Plan
(“Data”), for the purpose of managing and administering the Plan.  Employee is
not obliged to consent to such collection, use, processing and transfer of
personal data, but a refusal to provide such consent may affect the ability to
participate in the Plan.  WM may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan.  These various recipients of Data may be located
throughout the world.  Employee authorizes these various recipients of Data to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Plan. 
Employee may, at any time, review Data with respect to Employee and require any
necessary amendments to such Data.  Employee may withdraw his or her consent to
use Data herein by notifying WM in writing (according to the provisions of
paragraph 15 below); however, Employee understands that by withdrawing his or
her consent to use Data, Employee may affect his or her ability to participate
in the Plan.

 

15.  Notices.  Any notice given by one party under this Agreement to the other
shall be in writing and may be delivered personally or by mail, postage prepaid,
addressed to the Secretary of the Company, at its then corporate headquarters,
and Employee at Employee’s address as shown on WM’s records, or to such other
address as Employee, by notice to the Company, may designate in writing from
time to time.

 

16.  Electronic Delivery.    WM may, in its sole discretion, deliver any
documents related to the Awards under this Agreement, the Plan, and/or the WM
409A Plan, by electronic means or request Employee’s consent to participate in
the administration of this Agreement, the Plan, and/or the WM 409A Plan by
electronic means.   Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by WM or another third party
designated by WM.

 

17.  Clawback.  Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of any shares of Common Stock issued hereunder shall be
subject to any clawback or other recovery policy adopted by the Committee from
time to time, including, without limitation, any such policy adopted in
accordance with the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any SEC rule.

 

18.  Binding Arbitration.  Except as otherwise specifically provided herein, the
Committee’s findings, calculations and determinations under this Agreement are
made in the sole discretion of the Committee, and Employee expressly agrees that
such determinations shall be final and not subject to dispute.  In the event,
however, that Employee has a right to dispute a matter hereunder (including, but
not limited to the right to dispute set forth in paragraph 4 under “Important
Award Details”), the Company and Employee agree that such dispute shall be
settled exclusively by final and binding arbitration, as governed by the Federal
Arbitration Act (9 U.S.C. 1 et seq.).   The arbitration proceeding, including
the rendering of an award, if any, shall be administered by JAMS pursuant to its
Employment Arbitration Rules and Procedures, which may be found on the JAMS
Website www.jamsadr.com.  All expenses associated with the arbitration shall be
borne by WM; provided however, that such arbitration expenses will not include
attorney fees incurred by the respective parties.  Judgment on any arbitration
award may be entered in any court having jurisdiction.





8

--------------------------------------------------------------------------------

 

 

19.  Counterparts.  This Agreement may be executed in counterparts, which
together shall constitute one and the same original.

 

 

 

Execution

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized and Employee has executed this
Agreement, effective as of [GrantDate].

 

 

 

WASTE MANAGEMENT, INC.

 

 

 

 

 

 

Barry Caldwell

    

Employee

Date

 

 

 

9

--------------------------------------------------------------------------------